      Case 1:18-cv-00566-TJM-CFH Document 169 Filed 02/14/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK


 NATIONAL RIFLE ASSOCIATION OF                      §
 AMERICA,                                           §
                                                    §
                  Plaintiff,                        §
                                                    §   CASE NO. 18-CV-566-TJM-CFH
 v.                                                 §
                                                    §
 ANDREW CUOMO, both individually and                §
 in his official capacity; MARIA T. VULLO,          §
 both individually and in her official              §
 capacity; and THE NEW YORK STATE                   §
 DEPARTMENT OF FINANCIAL                            §
 SERVICES,                                          §
                                                    §
                  Defendants.                       §

              THE NATIONAL RIFLE ASSOCIATION OF AMERICA’S REPLY
              IN FURTHER SUPPORT OF ITS MOTION FOR LEAVE TO FILE
                  SECOND AMENDED COMPLAINT AND JURY DEMAND

       Plaintiff the National Rifle Association of America (the “NRA” or “Plaintiff”) submits this

reply in further support of its Motion for Leave to File its Second Amended Complaint and Jury

Demand (the “Motion”), as follows:

                                               I.

                                PRELIMINARY STATEMENT

       The NRA’s Memorandum of Law in Support of the Motion1 demonstrates that: the NRA

did not unreasonably delay bringing the Motion; neither Defendant Maria T. Vullo (“Vullo”) nor

the other Defendants would be prejudiced by the amendment; and, there is no basis to conclude

the amendment would be futile. In her opposition,2 which is long on invective but short on

supporting authority, Vullo summarily insists that the NRA’s amended allegations are untrue and


       1
           ECF No. 155.
       2
           ECF No. 164.
NRA’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR
LEAVE TO FILE SECOND AMENDED COMPLAINT AND JURY DEMAND                                      Page 1
     Case 1:18-cv-00566-TJM-CFH Document 169 Filed 02/14/20 Page 2 of 10



urges this Court to foreclose any discovery or trial based on flimsy pretenses of prejudice and

delay. Defendants Andrew Cuomo (“Cuomo”) and the New York State Department of Financial

Services (“DFS”) also filed opposition papers3 apparently to remind this Court that the Motion

does not seek to re-plead a claim against them. Their arguments lack substance, fail to demonstrate

significant prejudice, and complain about a party substitution that the Motion expressly says it is

not seeking. Stripped of these distractions, Defendants’ oppositions do not approach the requisite

“showing by the nonmovant of prejudice or bad faith”4 that would impair an amendment under the

Federal Rules’ “liberal”5 standard.

                                                          II.

                                                  ARGUMENT


A.     The NRA Has Been Diligent Under The Circumstances

       The NRA more than adequately demonstrated its diligence in retaining a consulting expert

and engaging in investigative work, which culminated in October 2019 – mere weeks before the

NRA sought the consent of Defendants (November 12, 2019) to request a conference with this

Court to discuss the Motion. The core allegations in the NRA’s proposed pleading relate to

interactions between Defendants and the Corporation of Lloyd’s (“Lloyd’s”)—headquartered

overseas beyond the reach of expedient discovery devices that could have expedited re-pleading

in an ordinary dispute. While awaiting rulings on its motion to compel service through DFS on

Lloyd’s affiliates,6 and its motion to conduct discovery through the Hague Convention,7 the NRA




       3
           ECF No. 162.
       4
           See, e.g., Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993).
       5
           See Foman v. Davis, 371 U.S. 178, 182 (1962).
       6
           See ECF No. 100 (Plaintiff’s Mot. to Compel Lloyd’s Entities, filed Apr. 19, 2019).
       7
           See ECF No. 129 (Plaintiff’s Mot. for Issuance of Letters of Request, filed Aug. 23, 2019).
NRA’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR
LEAVE TO FILE SECOND AMENDED COMPLAINT AND JURY DEMAND                                                   Page 2
     Case 1:18-cv-00566-TJM-CFH Document 169 Filed 02/14/20 Page 3 of 10



managed to obtain a limited number of documents from Lloyd’s America, Inc. (“LAI”)—subject

to stringent confidentiality restrictions that impaired the NRA’s ability to show or describe them

to others and, thus, delayed the NRA’s investigation. Importantly, efforts to expedite matters by

deposing an LAI executive stalled when the deponent refused to set a deposition date until the

NRA’s then-pending appeal of this Court’s August 8, 2019 decision (which remains pending

today) was resolved.8 Thus, to understand the documents obtained from LAI and craft allegations

that expounded accurately upon their contents, the NRA retained a consulting expert and

conducted additional, methodical, time-consuming investigative work.

       The principal case upon which Vullo relies to impugn the NRA’s diligence is Fresh Del

Monte Produce—where the movant’s motion to amend was granted despite protestations like

those here.9 Although Vullo purports to cite the case for the proposition that a party “is not

considered to have acted diligently where the proposed amendment is based on information the

party knew, or should have known, in advance of the motion deadline,”10 that principle finds no

coherent application here. As this Court pointed out at the December 4, 2019, conference, because

Judge McAvoy’s May 9, 2019 ruling was issued over three months after the scheduling order

deadline, the NRA could not under any circumstances have met the deadline. In the same period,

discovery-related motions and appeals were filed and remain pending, and the engagement of the

Special Master was negotiated. Given these factors, threshold questions governing the scope and

timing for discovery were unanswered. Nonetheless, the NRA did not rest on its laurels; instead,

it dug for alternate sources of facts and documents which would facilitate re-pleading. Under the

circumstances, the NRA’s diligence is clear.



       8
           See ECF No. 145 at 2.
       9
           Fresh Del Monte Produce, Inc. v. Del Monte Foods, Inc., 304 F.R.D. 170 (S.D.N.Y. 2014).
       10
            ECF No. 164 at 17.
NRA’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR
LEAVE TO FILE SECOND AMENDED COMPLAINT AND JURY DEMAND                                               Page 3
      Case 1:18-cv-00566-TJM-CFH Document 169 Filed 02/14/20 Page 4 of 10



        Of course, even if the NRA were not diligent (the NRA was), the Motion should still be

granted absent a showing by Defendants of bad faith or undue prejudice.11 Defendants show

neither.

B.      Defendants Will Not Be Unduly Prejudiced By The Amendment

           Defendants concede that they bear the burden to demonstrate undue prejudice,12 but cite

no facts (and not a single case) which would support a finding of undue prejudice here. As Fresh

Del Monte Produce makes clear, “allegations that an amendment will require the expenditure of

additional time, effort or money do not themselves constitute undue prejudice.”13 And, “the fact

that the opposing party will have to undertake additional discovery, standing alone, does not

suffice to warrant denial of a motion to amend a pleading.”14 No depositions have occurred and

document discovery from Defendants is in its infancy due to Defendants’ refusal to produce

documents amid spurious claims of privilege. Moreover, from its outset, this case has squarely

concerned allegations of “backroom exhortations” by Vullo and DFS to DFS-regulated entities,

including Lloyd’s. Indeed, since December 2018, the NRA propounded (and Defendants objected

to) discovery to support the allegations contained in the Amended Complaint. Defendants argue

that the scope of discovery was altered when the NRA’s selective-enforcement claims were

dismissed in May 2019 without prejudice to re-pleading. However, allowing the NRA to re-plead

those claims would not radically alter the discovery landscape, but rather provide additional,

redundant legal grounds underpinning discovery requests outstanding for many months.




        11
          See Fresh Del Monte Produce, 304 F.R.D. at 174, 176; see also Olaf Sööt Design, LLC v. Daktronics, Inc.,
299 F. Supp. 3d 395, 399-400 (S.D.N.Y. 2017).
        12
           See, e.g., Ruel v. McGrath, 2013 WL 12130427, at *5 (N.D.N.Y. June 21, 2013) (“the party opposing a
motion for leave to amend has the burden of establishing that granting such leave would be unduly prejudicial.”).
        13
             Fresh Del Monte Produce, 304 F.R.D. at 174 (citations omitted).
        14
             Id. (citations omitted).
NRA’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR
LEAVE TO FILE SECOND AMENDED COMPLAINT AND JURY DEMAND                                                     Page 4
      Case 1:18-cv-00566-TJM-CFH Document 169 Filed 02/14/20 Page 5 of 10



        Defendants’ argument that the NRA’s amendment is designed solely to obtain discovery

that this Court denied in its decision on August 8, 2019, regarding the NRA’s motion to compel15

is not well founded and does not provide a good faith basis to claim prejudice. The same evidence

supports the NRA’s First Amendment retaliation claim,16 and the NRA continues to push for that

discovery regardless of the proposed amendment. In any event, the NRA’s appeal has no bearing

on the newly discovered information (in September and October) which prompted the Motion.

        Vullo also claims prejudice based on the conclusory, inaccurate insistence that the NRA’s

allegations are false. Of course, allegations cannot be gainsaid by a defendant at the pleading stage

based merely upon the denials of a defendant. And none of the Defendants identify why the

proposed amendment will require them to expend significant additional resources or significantly

delay the resolution of the dispute. It is almost a certainty that Defendants will interpose numerous

objections to any additional discovery, and this Court’s appointment of a Special Master to

determine such objections means that the issues can be streamlined for an efficient resolution,

permitting the case to proceed without significant delay.

        Importantly, at present, discovery has not ended and no summary judgment motions have

been filed,17 nor is the case close to trial ready for any party.18 No witnesses have been deposed,

and Defendants are still providing information to the Special Master regarding the 15,000+



        15
             ECF No. 121.
        16
            See, e.g., Franzon v. Massena Memorial Hosp., 32 F. Supp. 2d 528, 533 (N.D.N.Y. 1998) (admissible
evidence in First Amendment retaliation cases “may well include evidence demonstrating that [plaintiff] was treated
differently” than others similarly situated).
        17
           See, e.g., Ansam Assocs. Inc. v. Cola Petroleum, Ltd., 760 F.2d 442, 446 (2d Cir. 1985) (denial proper
when discovery is complete and summary judgment motion pending); Werking v. Andrews, 526 F. App'x 94, 96 (2d
Cir. 2013) (finding “prejudice where the parties have already completed discovery and the defendant has moved for
summary judgment.”).
        18
           See e.g., Champlain Enterprises, Inc. v. United States, 945 F. Supp. 468, 476 (N.D.N.Y. 1996) (sufficient
prejudice when plaintiff did not seek amendment until the eve of trial and proposed amendment would require
discovery delaying the trial date); Barrows v. Forest Laboratories, Inc., 742 F.2d 54, 58-59 (2d Cir.1984) (denial
proper where new claims significantly expand discovery when the case is otherwise ready for trial).
NRA’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR
LEAVE TO FILE SECOND AMENDED COMPLAINT AND JURY DEMAND                                                       Page 5
      Case 1:18-cv-00566-TJM-CFH Document 169 Filed 02/14/20 Page 6 of 10



documents slated for in camera review. Critical discovery in the case, which the NRA seeks

through the Hague Convention, remains pending, and if granted, will further extend the discovery

period.19 The proposed amendment is based on the same operative facts as the current complaint,

and as such, “much of the discovery conducted in the case would readily lend itself to a prosecution

or defense” of the amended claim.20 Accordingly, any delay in discovery would be relatively minor

and not constitute significant delay to Defendant.21

C.       The NRA Adequately Pleads Vullo’s Knowledge of Comparators

         Vullo’s argument that the NRA must demonstrate her knowledge of the comparators at the

time DFS commenced its investigation into the NRA’s insurance programs22 is contradicted by

ample authority in the Second Circuit.23

         Indeed, a case from this District, Spiegel v. Adirondack Park Agency, 24 plainly contradicts

Vullo’s premise. In that case, the Adirondack Park Agency (the “Agency”) was alleged to have

selectively enforced restrictions contained in an Agency Permit (the “Permit”) against plaintiffs.

The Agency was not aware of Permit violations by other homeowners until it began investigating

a neighbor’s complaint against plaintiffs.25 This was not fatal to plaintiffs’ selective enforcement

claim. Instead, describing virtually the same circumstances as here, the court noted:




         19
            See ECF No. 129; see also Fresh Del Monte Produce, 304 F.R.D. at 177 (while the proposed amendment
will require additional expenses and extended discovery, the additional discovery and delay is not “significant” in the
grand scheme; the claims have considerable overlap, and thus, granting amendment is more efficient.).
         20
              See Spetalieri v. Kavanaugh, 36 F. Supp. 2d 92, 112 (N.D.N.Y. 1998).
         21
            See Fresh Del Monte Produce, 304 F.R.D. at 177 (holding that delay on discovery “will be relatively minor
given that fact depositions, expert witness discovery, summary judgment motions, and a trial have yet to occur.”).
         22
              ECF No. 164 at 6, 10.
         23
             Although Judge McAvoy’s Order dated May 9, 2019, without citing any supporting legal authority, copied
a line from Defendants’ reply brief regarding the investigation commencement (ECF No. 112 at 11 (citing ECF No.
71 at 5)), the statement was not determinative of or germane to the issues therein, and is, therefore, dicta.
         24
              Spiegel v. Adirondack Park Agency, 662 F. Supp. 2d 243 (N.D.N.Y. 2009).
         25
              Id. at 254.
NRA’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR
LEAVE TO FILE SECOND AMENDED COMPLAINT AND JURY DEMAND                                                         Page 6
      Case 1:18-cv-00566-TJM-CFH Document 169 Filed 02/14/20 Page 7 of 10



         The parties also agree that after the Agency commenced an investigation into the
         Spiegel violations, the Spiegels brought other Permit violations to the Agency’s
         attention. Although the Agency opened investigative files on each of the alleged
         violations, no other Fawn Ridge homeowner has received a cease and desist order,
         and no other enforcement proceedings have been brought.26

In denying the Agency’s motion for summary judgment, the court held:

         [E]vidence that the Agency consciously chose not to investigate or pursue Permit
         violations by similarly situated homeowners, essentially declining to take official
         action against the other Permit violators, could establish that the Spiegels were
         treated selectively. A reasonable jury could conclude that the Spiegels had received
         intentionally different treatment.27

         The same result obtains here. As the name of the claim implies, it is the adverse

enforcement that gives rise to liability in a selective-enforcement case, and the moment of such

enforcement is when knowledge of comparators must be assessed.28 Importantly, although this

case is at an earlier procedural stage than Spiegel (a summary judgment decision), facts which

have emerged to date already depict starker enforcement disparities than in Spiegel. Unlike the

agency in Spiegel, Defendants here did not even open investigative files on non-NRA entities

engaged in identical affinity-insurance market conduct. In any event, the date that DFS opened its

investigation into the NRA’s insurance programs is irrelevant. The relevant date (or dates) is the

date DFS took action against the NRA, or its business partners.

         Here, the NRA’s proposed amendment alleges that DFS became aware of “pervasive”

comparator market conduct “beginning during the Fall of 2017,” at the same time its investigation



         26
              Id.
         27
              Id.
          28
             See, e.g., Abel v. Morabito, 2009 WL 321007, at *6 (S.D.N.Y. Feb. 10, 2009) (plaintiff must allege “that
defendants had knowledge of the similarly situated individuals at the time they decided to sue him.”) (emphasis
added); Hafez v. City of Schenectady, 894 F. Supp. 2d 207, 227 (N.D.N.Y. 2012) (plaintiff “failed to put forth any
other similarly situated individuals whose property taxes were not increased (during the same time period).”); Lamothe
v. Town of Oyster Bay, 2012 WL 6720781, at *9 (E.D.N.Y. Dec. 27, 2012) (defendant “was not aware of [other]
building code violations” when it enforced the building code against the plaintiffs); Bernstein v. Village of Wesley
Hills, 95 F. Supp. 3d 547, 571 (S.D.N.Y. 2015) (“plaintiff must demonstrate that the defendant was aware of similarly-
situated entities, and failed to take comparable action against them.”).
NRA’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR
LEAVE TO FILE SECOND AMENDED COMPLAINT AND JURY DEMAND                                                        Page 7
      Case 1:18-cv-00566-TJM-CFH Document 169 Filed 02/14/20 Page 8 of 10



of the NRA commenced; the proposed pleading goes further and details the nature of such market

conduct, and why it was known to be pervasive.29 The NRA alleges that DFS’s knowledge of this

pervasive comparator conduct surfaced in surreptitious meetings conducted beginning February

2018.30 As 2018 wore on, and Defendants continued to single out the NRA’s business partners in

preparation for the “inevitable” enforcement action against the NRA, the proposed pleading cites

mounting proof that DFS was “specifically cognizant” of non-NRA policies, marketed to other

Lockton groups, which exhibited the same purported regulatory issues as the NRA’s policies.31

        To the extent Vullo argues she is not personally liable for the constitutional violations

committed on her watch by senior DFS employees that she supervised, she is incorrect. Vullo is:

        [P]ersonally involved in a constitutional deprivation within the meaning of § 1983
        if [s]he: (1) directly participated in the alleged infraction; (2) after learning of the
        violation, failed to remedy the wrong; (3) created a policy or custom under which
        unconstitutional practices occurred or allowed such policy or custom to continue;
        (4) was grossly negligent in managing subordinates who caused the unlawful
        condition or event; or (5) failure [sic] to act on information indicating that
        unconstitutional acts were occurring.32

The proposed Second Amended Complaint adequately pleads many, if not all, of these scenarios

under which Vullo is liable for the unconstitutional selective enforcement actions of Vullo and

DFS against the NRA. For the same reason, DFS’s argument—that the proposed amendment

should not refer to DFS’s actions when DFS the entity cannot be liable—is groundless. The

allegations of constitutional violations by senior employees at DFS give rise to Vullo’s liability.

        Judge McAvoy’s roadmap in the May 9, 2019 Order highlighted that the NRA needed to

“allege facts plausibly supporting the conclusion that [Cuomo or Vullo] were aware of [non-



        29
             See Proposed Second Am. Compl. ¶ 65.
        30
             See id. ¶ 69.
        31
             Id. ¶¶ 76-78.
        32
           Wandering Dago, Inc. v. N.Y. State Office of General Servs., 2014 WL 12797920, at *10 (N.D.N.Y. July
28, 2014) (citing Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir. 2003)).
NRA’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR
LEAVE TO FILE SECOND AMENDED COMPLAINT AND JURY DEMAND                                                  Page 8
     Case 1:18-cv-00566-TJM-CFH Document 169 Filed 02/14/20 Page 9 of 10



firearm-related Insurance Law] violations by the comparators yet consciously declined to enforce

the Insurance Law against the comparators.”33 That is precisely what the Second Amended

Complaint does, with more than sufficient detail.34 The proposed pleading has specific allegations

plausibly demonstrating Vullo’s knowledge of the affinity-insurance comparators beginning in

February/March of 2018—prior to the April 2018 Guidance Letters and prior to any of the May

2018 Consent Orders—and continuing through the December 2018 Lloyd’s Consent Order.

Despite this knowledge, Vullo and DFS have not brought any enforcement action against the nine

affinity-insurance comparators. Thus, the NRA’s re-pleaded selective enforcement claim fully

complies with Judge McAvoy’s conditions.

       The NRA also pleads a “see-no-evil” selective enforcement claim in the proposed Second

Amended Complaint.35 This alternative claim does not require the NRA to plead or prove

Defendants’ knowledge of the comparators. In LaTrieste Rest. v. Village of Port Chester, the

Second Circuit said: “We do not hold that knowledge will be required in every case. It is

conceivable that selective treatment could be shown, where, for example, proof was offered that a

municipality did not know of prior violations because it adhered to a see-no-evil policy of not

enforcing an ordinance, and then abandoned that policy with respect to a violator engaged in

protected activity.”36 The proof at trial will establish that Vullo and DFS had never enforced the

Insurance Law provisions against affinity insurance programs in the way those provisions were

enforced against the NRA, then abandoned that policy to punish the NRA for engaging in

constitutionally protected activity. At this stage, however, all the NRA needs to do to withstand a




       33
            ECF No. 112 at 11.
       34
            See Proposed Second Am. Compl. ¶¶ 21-22, 65-79.
       35
            Id. ¶¶ 111-12.
       36
            LaTrieste Rest. v. Vill. of Port Chester, 188 F.3d 65, 70 n.1 (2d Cir. 1999); Abel, 2009 WL 321007, at *6.
NRA’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR
LEAVE TO FILE SECOND AMENDED COMPLAINT AND JURY DEMAND                                                        Page 9
    Case 1:18-cv-00566-TJM-CFH Document 169 Filed 02/14/20 Page 10 of 10



motion to dismiss is allege “enough facts to state a claim to relief that is plausible on its face.”37

The proposed amendment adequately pleads Vullo’s and DFS’s adherence to a see-no-evil policy

of not enforcing the Insurance Law provisions at issue prior to the NRA.

         The NRA met its pleading obligations to demonstrate Vullo’s specific knowledge of the

nine comparators when Vullo and DFS were taking adverse enforcement action against the NRA,

and that Vullo and DFS consciously chose not to take adverse action against the comparators.

Further, the NRA’s see-no-evil selective enforcement claim does not require this knowledge in

order for the claims to proceed to discovery. Either way, the NRA has adequately pled a selective

enforcement claim, and this Court cannot conclude that the proposed amendment is futile.

                                                          III.

                                                  CONCLUSION

         For the reasons set forth above and in the NRA’s opening brief, its Motion for Leave to

File its Second Amended Complaint and Jury Demand should be granted.

Dated:        February 14, 2020                        Respectfully submitted,

                                                       By:    /s/ William A. Brewer III
                                                           William A. Brewer III (Bar No. 700217)
                                                           wab@brewerattorneys.com
                                                           Sarah B. Rogers (Bar No. 700207)
                                                           sbr@brewerattorneys.com
                                                       BREWER, ATTORNEYS & COUNSELORS
                                                       750 Lexington Avenue, 14th Floor
                                                       New York, New York 10022
                                                       Telephone: (212) 489-1400
                                                       Facsimile: (212) 751-2849

                                                       ATTORNEYS FOR THE NATIONAL RIFLE
                                                       ASSOCIATION OF AMERICA




         37
              Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
NRA’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR
LEAVE TO FILE SECOND AMENDED COMPLAINT AND JURY DEMAND                                        Page 10
